          Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 WOMEN FOR AMERICA FIRST,                                     :
                                                              :
                                              Plaintiff,      :     20 Civ. 5746 (LGS)
                                                              :
                            -against-                         :   OPINION AND ORDER
                                                              :
 BILL DE BLASIO, in his official capacity as the :
 Mayor of New York City, New York, and POLLY :
 TROTTENBERG, Commissioner of the New York:
 City Department of Transportation,                           :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        On July 28, 2020, Plaintiff Women For America First filed a Complaint alleging that

Defendants’ denial of Plaintiff’s request to paint a mural similar to New York City’s eight

“Black Lives Matter” murals deprived Plaintiff of its First Amendment rights in violation of 42

U.S.C. § 1983. Two motions are before the Court. First, Plaintiff seeks a preliminary injunction

ordering Defendants to permit Plaintiff to paint its own mural, or in the alternative, enjoining

Defendants from painting or maintaining any murals on New York City streets and requiring

Defendants to paint over the eight “Black Lives Matter” murals within seven days of the Court’s

ruling. Second, Defendants move to dismiss the Complaint. For the reasons explained below,

Plaintiff has standing only to seek a preliminary injunction ordering Defendants to permit

Plaintiff to paint its own mural. Further, for the reasons explained below, the motion for

preliminary injunction is denied and the motion to dismiss is granted.
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 2 of 21




I.     BACKGROUND

       A.     The “Black Lives Matter” Murals

       On June 14, 2020, Brooklyn-based artists painted a mural stating “Black Lives Matter”

on Fulton Street in Brooklyn, New York. Here is an image of the Fulton Street mural:




The artists painted this mural without the government’s knowledge, consent or participation.

The Office of the New York City Mayor, Defendant Mayor Bill de Blasio, learned of the mural

on June 15, 2020, and on the same day tweeted,

       JUST IN: Fulton Street in Brooklyn will share the message that
       #BlackLivesMatter all summer long. We’re making the block pedestrians-only
       and working with the MTA to coordinate nearby transit.

On June 19, 2020, the Black Lives Matter organization and members of the community painted a

second “Black Lives Matter” mural on Richmond Terrace in Staten Island. The same day, the

Mayor’s office tweeted, “We’ll paint a Black Lives Matter mural in every borough,” and

embedded a Tweet from Mayor de Blasio stating,

       We’re not just painting the words #BlackLivesMatter [] on streets across all five
       boroughs -- we're sending a message that these are our values in New York City.



                                                   2
         Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 3 of 21




NYC Mayor’s Office, @NYCMayor, Twitter (June 19, 2020),

https://twitter.com/NYCMayor/status/1274068537972273152?s=20. Six additional “Black Lives

Matter” murals were then painted in locations including Joralemon Street, Brooklyn (painted on

June 26, 2020); Centre Street, Manhattan (painted on July 2, 2020); Adam Clayton Powell, Jr.

Boulevard, Harlem (painted on July 8, 2020); Fifth Avenue, Manhattan (painted on July 9,

2020); Morris Avenue, the Bronx (painted on July 15, 2020); and 153rd Street, Queens (painted

on July 30, 2020). All eight murals (collectively, the “Murals”) are painted on city roads open to

traffic. The New York City government preserved the Murals and played a role in the creation

of the six later murals. The Complaint alleges, for example, that the New York City Department

of Transportation (“DOT”) is responsible for the “Black Lives Matter” mural on Fifth Avenue,

which cost approximately $6,000 in DOT funds.

       Defendants have reiterated the government’s interest in affirming the value of Black

lives. In response to the media’s questions about the Murals, Mayor de Blasio stated that the

Black Lives Matter movement “transcends any notion of politics,” and that “this is about

something much bigger than any one group . . .” In response to questions about whether Mayor

de Blasio would approve a request to paint a “Blue Lives Matter” mural, a spokeswoman for

City Hall spoke about the importance of the “Black Lives Matter” message, stating, “For all lives

to matter, we must first make clear that [B]lack lives matter.” This, she explained, “is why [the

Mayor’s office] approved the [M]urals and met those words with actions.” Mayor de Blasio also

distinguished between the “Blue Lives Matter” request and the Murals, stating,

       The Original sin of the United States of America, slavery, and all of the effects
       over 400 years being brought out in the open in a new way and a chance for this
       country to get it right, to address this problem, to move forward, and it’s
       summarized in three words ‘Black Lives Matter,’ so this is about something much
       bigger than any one group, this is about righting a wrong and moving us all
       forward.



                                                    3
         Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 4 of 21




       B.      Plaintiff’s Application to Paint a Mural with a Different Message

       On July 9, 2020, Plaintiff submitted an e-mail request to Mayor de Blasio to paint a mural

stating, “Engaging, Inspiring and Empowering Women to Make a Difference!” Plaintiff sought

to paint its mural on “Fifth Avenue, or another similar street within the city’s jurisdiction,”

including suitable alternatives like the “FDR Drive outside Gracie’s Mansion,” or “on 42nd

Street near Times Square, or even City Hall Park . . .” Plaintiff did not receive a response.

Plaintiff sent a second request via Federal Express, which the Mayor’s office received on July

15, 2020. On August 17, 2020, the DOT denied Plaintiff’s second request. The DOT stated that

it “does not permit installations on City roadways that are open to traffic.”

       New York City does not generally permit private citizens to paint on streets open to

traffic. Under Local Law § 10-117(a),

       No person shall write, paint or draw any inscription, figure or mark of any type on any
       public or private building or other structure or any other real or personal property owned,
       operated or maintained by a public benefit corporation, the City of New York or any
       agency or instrumentality thereof or by any person, firm, or corporation, or any personal
       property maintained on a city street or other city-owned property pursuant to a franchise
       concession or revocable consent granted by the city, unless the express permission of the
       owner or operator of the property has been obtained.

Id. (emphasis added). The Complaint alleges that there is no application process for painting

murals or other non-traffic-related messages on New York City streets. Plaintiff references the

New York City Charter, which vests authority in an Art Commission to make decisions with

respect to “works of art,” including murals. N.Y.C. Charter, Ch. 37, §§ 851(a), 854(a).

According to the New York City Charter,

       No work of art shall hereafter become the property of the city by gift or otherwise, or be
       purchased, commissioned, contracted for, accepted, erected . . . or be placed on or extend
       into or over any public street, avenue, [or] highway . . . belonging to the city, unless such
       work of art or a design of the same, accompanied by a specification and an estimate of
       the cost thereof, a plan showing its proposed location, and, if the commission deems it


                                                      4
         Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 5 of 21




       necessary or desirable, also a model, and any other pertinent information as may be
       required by the commission including a plan in such detail as the commission may
       require for the maintenance or conservation thereof, shall first have been submitted to the
       commission by the agency having jurisdiction, and such work of art or the design thereof,
       its location, and the plan for its maintenance or conservation, shall have been approved
       in writing by the commission.

Id. at Ch. 37, § 854(d) (emphasis added).

II.    STANDING

       A.      Legal Standard

       Plaintiff has standing to bring its First Amendment claim and related request for a

preliminary injunction ordering Defendants to permit Plaintiff to paint its own mural; Plaintiff

does not, however, have standing to seek a preliminary injunction prohibiting Defendants from

painting or maintaining any murals on New York City streets because this remedy would not

redress Plaintiff’s alleged injury. Although Defendant does not dispute Plaintiff’s standing, “the

court has an independent obligation to assure that standing exists, regardless of whether it is

challenged by any of the parties.” Summers v. Earth Island Inst., 555 U.S. 488, 499 (2009); see

also Coal. for Competitive Elec., Dynergy Inc. v. Zibelman, 906 F.3d 41, 58 (2d Cir. 2018), cert.

denied sub nom. Elec. Power Supply Ass’n v. Rhodes, 139 S. Ct. 1547, 1547 (2019).

       To establish standing, the plaintiff “must have (1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Moya v. United States Dep’t of Homeland Sec., 975 F.3d 120,

129 (2d Cir. 2020) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised

(May 24, 2016)). “Each element of standing must be supported . . . with the manner and degree

of evidence required at the successive stages of the litigation.” Sonterra Capital Master Fund

Ltd. v. UBS AG, 954 F.3d 529, 534 (2d Cir. 2020) (internal quotation marks omitted). To

demonstrate standing for injunctive relief, a plaintiff “cannot rely solely on past injuries; rather,



                                                      5
         Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 6 of 21




the plaintiff must establish how he or she will be injured prospectively and that the injury would

be prevented by the equitable relief sought.” Marcavage v. City of New York, 689 F.3d 98, 103

(2d Cir. 2012); accord Liberian Cmty. Ass’n of Conn. v. Lamont, 970 F.3d 174, 184 (2d Cir.

2020). An organization has “standing in its own right to seek judicial relief from injury to

itself,” Warth v. Seldin, 422 U.S. 490, 511 (1975), where the organization “meet[s] the same

standing test that applies to individuals,” New York Civil Liberties Union v. New York City

Transit Auth., 684 F.3d 286, 294 (2d Cir. 2012) (internal quotation marks omitted); accord Pen

Am. Ctr., Inc. v. Trump, 448 F. Supp. 3d 309, 323 (S.D.N.Y. 2020), stay granted, motion to

certify appeal granted, No. 18 Civ. 9433, 2020 WL 5836419 (S.D.N.Y. Oct. 1, 2020).

       B.      Discussion

               1.      Injury in Fact

       “To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a

legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.’” Moya, 975 F.3d at 129 (quoting Spokeo, 136 S. Ct. at 1547).

“The injury-in-fact necessary for standing need not be large; an identifiable trifle will suffice.”

In re Methyl Tertiary Butyl Ether (MTBE) Prods. Litig., 725 F.3d 65, 105 (2d Cir. 2013)

(alterations and internal quotation marks omitted); accord Porsch v. LLR, Inc., 380 F. Supp. 3d

418, 425 (S.D.N.Y. 2019). Here, Plaintiff was denied the opportunity to paint its own expressive

message on a New York City street. Further, Plaintiff contends that the city’s preservation of the

Murals constitutes continued viewpoint discrimination against Plaintiff’s desired message. This,

Plaintiff argues, is a violation of its First Amendment right to freedom of expression in New

York City streets. The denial of Plaintiff’s second request and related alleged violation of

Plaintiff’s First Amendment rights is a sufficiently concrete and particularized injury to confer



                                                      6
         Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 7 of 21




standing. See, e.g., Anderson Grp., LLP v. City of Saratoga Springs, 805 F.3d 34, 46 (2d Cir.

2015) (denial of a special use permit to construct a residential project constituted an injury in

fact); Melendez v. New York City Dep’t of Educ., 420 F. Supp. 3d 107, 118 (S.D.N.Y. 2019)

(denial of a desired ruling by a government agency constituted injury in fact).

               2.      Traceability

       In addition, a plaintiff must show a causal connection between the injury and conduct at

issue. “[T]he injury has to be fairly traceable to the challenged action of the defendant, and not

the result of the independent action of some third party not before the court.” Rothstein v. UBS

AG, 708 F.3d 82, 91 (2d Cir. 2013) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992)). Here, Plaintiff’s alleged injury is traceable to Defendants’ denial of Plaintiff’s second

request to paint a mural stating, “Engaging, Inspiring and Empowering Women to Make a

Difference!”

               3.      Redressability

       Plaintiff requests that the Court either order Defendants to allow Plaintiff to paint its own

mural or, enjoin Defendants from painting or preserving any murals on New York City streets

and require Defendants to paint over the Murals within seven days of the Court’s ruling.

Because of the standing requirement of redressability, Plaintiff does not have standing to seek to

forbid any murals on city streets but does have standing to seek authorization to paint its own

mural. To establish standing, a plaintiff must show that it is “likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Libertarian Party of Erie

Cty. v. Cuomo, 970 F.3d 106, 121 (2d Cir. 2020) (quoting Lujan, 504 U.S. at 560-61). Here,

only an injunction permitting Plaintiff to paint its mural would redress Plaintiff’s injury --

specifically, the denial of Plaintiff’s request. See, e.g., Deshawn E. by Charlotte E. v. Safir, 156



                                                      7
          Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 8 of 21




F.3d 340, 345 (2d Cir. 1998) (where minor plaintiffs challenged the interrogation practices of a

detective squad, injunctive relief prohibiting the use in family court delinquency proceedings, of

statements taken by the squad, was likely to redress plaintiffs’ injury); J&J Sports Prods., Inc. v.

Patin, 358 F. Supp. 3d 318, 322 (S.D.N.Y. 2019) (finding that declaratory judgment as to the

constitutionality of two statutory provisions was likely to redress plaintiff’s injury).

Accordingly, the Court has subject matter jurisdiction to adjudicate Plaintiff’s First Amendment

claim and request for an injunction and declaration that would permit Plaintiff to paint its own

mural.


III.     MOTION FOR PRELIMINARY INJUNCTION

         A.     Applicable Legal Standard

         “Ordinarily, to obtain a preliminary injunction against governmental action taken

pursuant to a statute, the movant has to demonstrate (1) irreparable harm absent injunctive relief,

(2) a likelihood of success on the merits, [] (3) public interest weighing in favor of granting the

injunction,” and (4) that “the balance of equities tips in his [or her] favor.” Yang v. Kosinski, 960

F.3d 119, 127 (2d Cir. 2020) (internal citations and quotation marks omitted). Where, as here,

the proposed injunction “will provide the movant with substantially all the relief sought and that

relief cannot be undone even if the defendant prevails at a trial on the merits,” the movant’s

burden is heightened. Id. at 127-28. “The movant must also: (1) make a strong showing of

irreparable harm, and (2) demonstrate a clear or substantial likelihood of success on the merits.”

Id. at 128 (internal citations and quotation marks omitted) (emphasis added).

         Plaintiff seeks, as ultimate relief: (a) declaratory judgment that Defendants’ conduct is

unconstitutional in violation of Plaintiff’s First Amendment rights and 42 U.S.C. § 1983; (b) an

injunction enjoining “[D]efendants from continuing to deprive plaintiff of its First Amendment


                                                      8
         Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 9 of 21




Rights as guaranteed by 42 U.S.C. § 1983”; (c) an order requiring Defendants “to issue a permit

allowing [P]laintiff to paint its expressive message on Fifth Avenue at or near [D]efendant’s

mural or one of the substantially similar streets [P]laintiff proposed as reasonable alternatives for

the same number of days as the ‘Black Lives Matter’ mural has and will continue to exist on

Fifth Avenue”; and (d) attorney’s fees and costs. Plaintiff’s motion for preliminary injunction

seeks remedies (b) and (c) -- injunctions that would permit Plaintiff to paint its own mural and

would prohibit Defendants from violating Plaintiff’s First Amendment rights. Plaintiff’s motion

for preliminary relief also requires consideration of the merits of Plaintiff’s underlying claim that

Defendants’ conduct violates Plaintiff’s First Amendment rights and 42 U.S.C. § 1983. As a

result, Plaintiff seeks “substantially all the relief sought” in this case and must “(1) make a strong

showing of irreparable harm, and (2) demonstrate a clear or substantial likelihood of success on

the merits.” Yang, 960 F.3d at 127-28.

       B.      Discussion

               1.      Strong Showing of Irreparable Harm

       “The loss of First Amendment freedoms . . . unquestionably constitutes irreparable

injury.” See New Hope Family Servs, Inc. v. Poole, 966 F.3d 145, 181 (2d Cir. 2020) (internal

quotation marks omitted). Where the deprivation of First Amendment Rights is at issue, as it is

here, “the dominant, if not dispositive, factor” in deciding a motion for preliminary injunction, is

the likelihood of success on the merits. Id.

               2.      Clear or Substantial Likelihood of Success on the Merits

       The Complaint alleges that Defendants have violated 42 U.S.C. § 1983. “Section 1983 is

not itself a source of substantive rights but merely provides a method for vindicating federal

rights elsewhere conferred.” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quotation marks



                                                      9
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 10 of 21




omitted). To establish a § 1983 claim a plaintiff must show that the defendant was “a state actor,

i.e., acting under color of state law,” when he deprived the plaintiff of a federal right. Milan v.

Wertheimer, 808 F.3d 961, 964 (2d Cir. 2015); accord Asensio v. DiFiore, et al., No. 18 Civ.

10933, 2019 WL 4392743, at *8 (S.D.N.Y. Sept. 13, 2019).

       Here Plaintiff alleges violations of its rights under the First Amendment, which is

“applicable to the States through the Fourteenth Amendment,” and “prohibits the enactment of

laws ‘abridging the freedom of speech.’” Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 163

(2015) (quoting U.S. Const., Amdt. 1). Protections under the First Amendment are not absolute;

“nothing in the Constitution requires the Government freely to grant access to all who wish to

exercise their right to free speech on every type of Government property without regard to the

nature of the property or to the disruption that might be caused by the speaker’s activities.”

Johnson v. Perry, 859 F.3d 156, 171 (2d Cir. 2017) (internal citation and quotation marks

omitted). “Speech restrictions imposed on [persons on] government-owned property,” -- like

New York City streets -- are “analyzed under a ‘forum-based’ approach that divides government

property” into categories including, (1) traditional public fora, (2) designated public fora and (3)

nonpublic fora. Id. (internal citations and quotation marks omitted). “The level of judicial

scrutiny that must be applied to state actions inhibiting speech varies with the nature of the forum

in which the speech occurs.” Id.; accord Komatsu v. City of New York, No. 18 Civ. 3698, 2019

WL 4805904, at *4 (S.D.N.Y. Sept. 30, 2019), appeal dismissed, No. 19-3100, 2020 WL

1545854 (2d Cir. Jan. 15, 2020), reconsideration denied, No. 18 Civ. 3698, 2020 WL 4586279

(S.D.N.Y. Aug. 10, 2020), and adhered to on denial of reconsideration, No. 18 Civ. 3698, 2020

WL 5507098 (S.D.N.Y. Sept. 10, 2020). In traditional and designated public fora, content-based

regulations of speech must be “necessary to serve a compelling state interest,” and in nonpublic




                                                     10
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 11 of 21




fora, content-based regulations of speech must be “reasonable and viewpoint-neutral.” Johnson,

859 F.3d at 172 (internal citations and quotation marks omitted); accord Komatsu, 2019 WL

4805904 at * 4.

        For the reasons outlined below, Plaintiff has not demonstrated a clear or substantial

likelihood of success on the merits. The surfaces of New York City streets are nonpublic fora, to

which the government may apply reasonable, viewpoint-neutral restrictions. Further, in light of

potential traffic-safety risks, Plaintiff has not shown a substantial likelihood that it will be able to

establish that Defendants’ denial of Plaintiff’s proposed mural was either unreasonable or based

on viewpoint.

                      i.    Violation of Plaintiff’s First Amendment Rights: Traditional
                            Public Fora

        The surfaces of public streets are not traditional public fora for the dissemination of

private speech. Plaintiff argues that public streets are public fora that “have immemorially been

held in trust for the use of the public and, time out of mind, have been used for purposes of

assembly, communicating thoughts between citizens, and discussing public questions.” Pleasant

Grove City, Utah v. Summum, 555 U.S. 460, 469 (2009). Plaintiff accordingly concludes that the

government must narrowly tailor any content-based restrictions of speech to serve a compelling

government interest. Id.

        This argument is unavailing. Plaintiff does not seek to congregate and share messages

with the public in New York City streets. Plaintiff seeks to paint a message on New York City

streets. The United States Supreme Court’s characterization of a public street as a place of

assembly where citizens can communicate, Summum, 555 U.S. at 469, is undeniably distinct

from an endorsement of the use of the face of a street -- usually reserved for transportation-

related guidance -- as a message board for private speech. This conclusion is underscored by


                                                      11
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 12 of 21




Local Law § 10-117(a), which prohibits writing, painting and drawing on New York City streets,

absent express permission.

                     ii.   Violation of Plaintiff’s First Amendment Rights: Designated
                           Public Fora

       As an alternative argument, Plaintiff contends that, by permitting the Murals, Defendants

opened up New York City streets as designated public fora and triggered an obligation to permit

similar expression of different viewpoints absent a compelling reason for denial. A designated

public forum “exists where government property that has not traditionally been regarded as a

public forum is intentionally opened up for that purpose.” Walker v. Tex. Div., Sons of

Confederate Veterans, Inc., et al., 576 U.S. 200, 215 (2015) (internal citations and quotation

marks omitted). The government, however, does not create a public forum -- of any variety --

“by inaction or by permitting limited disclosure.” Id. (internal citations and quotation marks

omitted). In addition, the government does not create a public forum when it engages in

government speech. Id. (explaining that while courts engage in a “‘forum analysis’ to evaluate

government restrictions on purely private speech that occurs on government property,” the

analysis does not apply to government speech).

       Plaintiff has not shown a substantial likelihood of success with respect to this alternative

argument because Plaintiff has not shown that the Murals constitute private -- not government --

speech. “The Free Speech Clause restricts government regulation of private speech; it does not

regulate government speech.” Summum, 555 U.S. at 467. The government is free to “select the

views it wants to express.” Id. at 467. In doing so, it does not trigger an obligation to permit

similar expression of other viewpoints. Id.; see also Matal v. Tam, 137 S. Ct. 1744, 1757 (2017)

(explaining that “[t]he Free Speech Clause does not require [the] government to maintain

viewpoint neutrality”). This “freedom in part reflects the fact that it is the democratic electoral


                                                     12
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 13 of 21




process that first and foremost provides a check on government speech.” Walker, 576 U.S. at

207; United Veterans Mem'l & Patriotic Ass'n of the City of New Rochelle v. City of New

Rochelle, 72 F. Supp. 3d 468, 473 (S.D.N.Y. 2014), aff’d, 615 F. App’x 693 (2d Cir. 2015).

Forum analysis does not apply at all when the government is speaking for itself. See Summum,

555 U.S. at 480-81. This freedom afforded to the government does not, however, mean that it

can simply “affix[] a government seal of approval,” to pass off private speech as government

speech. To avoid situations in which the “government could silence or muffle the expression of

disfavored viewpoints,” the Supreme Court has exercised “great caution before extending [its]

government-speech precedents.” Matal, 137 S. Ct. at 1758 (declining to treat trademark

registrations as government speech).

       The Supreme Court has identified government speech in three instances: (1) an

advertising program for the sale of beef, Johanns v. Livestock Mktg. Ass’n, 544 U.S. 550, 562

(2005); (2) the acceptance and display of a privately donated Ten Commandments monument in

a public park, Summum, 555 U.S. at 472; and (3) state approval of specialty license plates,

Walker, 576 U.S. at 214. See New Hope Family Servs, Inc., 966 F.3d at 173 (citing these cases

as the instances in which the Supreme Court has identified government speech). While the

Supreme Court has not articulated a clear test for discerning government speech, the court

considered a variety of factors in reaching its holdings in Johanns, Summum and Walker. As the

Second Circuit explained,

       [i]n the first circumstance, the [Supreme] Court held that the ads were government
       speech because the message set out in the beef promotions was from beginning to
       end the message established by the Federal Government.

       In the monuments case, many factors indicated that park monuments represented
       government speech, among them, (a) government’s historic use of monuments to
       speak to the public, (b) a tradition of parks selectively accepting and displaying
       donated monuments, (c) the public’s close identification of public parks with the



                                                   13
         Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 14 of 21




        government owning the parkland, and (d) the accepted monuments were meant to
        and had the effect of conveying a government message.

        Finally, in the specialty plates case -- described by Matal as likely marking the
        outer bounds of government-speech doctrine -- three factors were determinative:
        (a) States had long used license plates to convey government messages; (b) the
        public closely identified license plates with the State because it manufactured and
        owned the plates, generally designed them, and used them as a form of government
        identification; and (c) Texas maintained direct control over the messages conveyed
        on specialty plates.

New Hope Family Servs., Inc., 966 F.3d at 173.

        Even privately contributed monuments can constitute government speech. “Just as

government-commissioned and government-financed monuments speak for the government, so

do privately financed and donated monuments that the government accepts and displays to the

public on government land.” Summum, 555 U.S. at 471. For example, in Summum, the Supreme

Court found that monuments placed in a public park constituted government speech, even though

“many of the monuments were not designed or built by the [c]ity and were donated in completed

form by private entities.” Id. at 472. The Supreme Court rejected the premise that a completed

work conveys one message -- that of the creator or donor -- and that a government must accept

that singular message to engage in government speech. Id. at 474. Instead, the Court explained

that monuments and specifically, text-based monuments, “are almost certain to evoke different

thoughts and sentiments in the minds of different observers.” Id. at 475. The Supreme Court

further explained that,

        the thoughts or sentiments expressed by a government entity that accepts and
        displays such an object may be quite different from those of either its creator or its
        donor. By accepting a privately donated monument and placing it on city property,
        a city engages in expressive conduct, but the intended and perceived significance
        of that conduct may not coincide with the thinking of the monument’s donor or
        creator.

Id. at 476.




                                                     14
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 15 of 21




       Several of the factors the Supreme Court looked to in Johanns, Summum and Walker

apply here. First, markings on public streets have historically been used as a means for the

government to communicate with the public. Particularly in light of Local Law § 10-117(a), the

surfaces of New York City streets are reserved primarily for government communication. As a

result, public street markings are likely to be “closely identified in the public mind with the

[government],” Summum, 555 U.S. at 472, specifically the DOT. In addition, the pleadings

suggest that Defendants intended the Murals to be government communication. Tweets from the

Mayor’s office confirm that suggestion. For example, the June 15, 2020, Tweet explains that the

“Black Lives Matter” message will be shared all summer and notes that the Mayor’s office

intends to make the Fulton Street block pedestrians-only and to coordinate with the MTA

regarding transit. In addition, the June 19, 2020, Tweet explains that Defendants were “not just

painting the words #BlackLivesMatter on streets,” and instead, were “sending a message that

these are our values in New York City,” (emphasis added). Finally, Defendants were involved in

the creation of, and controlled the content of, the six later murals. For example, Defendants paid

for the mural on Fifth Avenue with DOT funds. These factors all strongly support the

conclusion that the Murals constitute government speech.

       The pleadings suggest that this is not an instance in which Defendants have merely

affixed a seal of approval to pass private speech off as government speech. Although Defendants

did not create or commission the murals on Fulton Street and Richmond Terrace, the acceptance

and preservation of those murals, in combination with Tweets explaining the government’s

intention to share the message that “Black Lives Matter,” suggest that Defendants used these

privately donated works to engage in government speech. See Summum, 555 U.S. at 471. The

focus and clarity of Defendants’ message help to underscore this point. Cf. Matal, 137 S. Ct. at




                                                     15
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 16 of 21




1758 (rejecting the premise that federal trademark registrations constituted government speech,

in part because together, the registrations were “incoherent babbling” rather than a concerted

government message). Defendants adopted a message of social consequence and disseminated it

during a time of social unrest. Black lives matter. It is plainly evident that these words -- which

affirm the value of Black lives -- have meaning separate and apart from any organizations or

movements of the same name.

       Plaintiff also contends that Defendants’ conduct is an affront to the First Amendment

because the “Black Lives Matter” message is political. Whether the “Black Lives Matter”

message has political content is not relevant to the question of whether the Murals constitute

government speech. The fact that an elected official, such as the mayor, might seek to

communicate a message that is appealing to voters suggests that the Free Speech Clause is

serving one of its intended purposes; “the Free Speech Clause helps produce informed opinions

among members of the public, who are then able to influence the choices of a government that,

through words and deeds, will reflect its electoral mandate.” See Walker, 576 U.S. at 207

(emphasis added). Put simply, appeal to voters does not render the “Black Lives Matter”

message private rather than government speech.

       Finally, Plaintiff argues that even if the Murals are government speech, they are an

impermissible form of government speech because the Art Commission -- not Defendants -- has

exclusive authority to permit street murals. Plaintiff attempts to cast Mayor de Blasio’s approval

of the Murals as a violation of the separation-of-powers doctrine and abuse of political power. 1



1
 Plaintiff’s opening brief includes the argument that Mayor de Blasio did not have authority to
approve the Murals, in support of the contention that Defendants were acting under color of state
law. However, Plaintiff’s reply brief also appears to rely on this argument as a rebuttal to
Defendants’ contention that the Murals are government speech. Without additional elaboration
on the law, Plaintiff’s reply brief states: “In the event this Court holds that the murals constitute


                                                     16
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 17 of 21




Plaintiff’s argument overlooks that the City Charter expressly calls for the mayor’s involvement

with the Art Commission. N.Y.C. Charter, Ch. 37, § 851(a) (requiring that the mayor or an

appointee or representative of his choice shall be a member of the Art Commission). Further,

Plaintiff has not explained how the absence of a formal approval process for the Murals impacts

whether Defendants engaged in government speech. Plaintiff has not identified any First

Amendment implications of bypassing traditional routes of approval.

       Because the Murals are government and not private speech, and therefore did not open up

the surfaces of New York City streets as designated public fora, strict scrutiny does not apply to

the denial of Plaintiff’s request to paint its own street mural.

                     iii.   Violation of Plaintiff’s First Amendment Rights: Nonpublic Fora

       The surfaces of New York City’s streets are nonpublic fora. Nonpublic fora are “neither

traditionally open to public expression nor designated for such expression by the State.”

Johnson, 859 F.3d 156 at 172. Street surfaces are traditionally closed to public expression and

reserved for transportation-related markings. In addition, the government has not designated

street surfaces for expression; instead, Local Law § 10-117(a) prohibits writing, painting or

drawing on streets without express permission.

       Plaintiff has not shown a substantial likelihood that it will be able to establish either that

the denial of its request to paint a mural was unreasonable or due to the content of Plaintiff’s

proposed message. Restrictions on speech in a nonpublic forum are allowed if they are

“‘reasonable and viewpoint-neutral.’” Id. (citing Lamb’s Chapel v. Center Moriches Union Free

School District, 508 U.S. 384, 392-93 (1993). Here, Plaintiff has not alleged any facts to suggest



government speech, such speech is impermissible as it violates the separation-of-powers doctrine
of the U.S. Constitution, N.Y. Const. art. III, § 1; id. art. IV, § 1; id. art VI, § 1 (providing for
separation of powers at State level), and the New York City Charter.”


                                                      17
         Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 18 of 21




that the city denied its request in any part due to the content of its message. In addition, policies

prohibiting the use of streets open to traffic as message boards for private expression are not

unreasonable. Instead, for the reasons outlined below, such policies are designed to protect

traffic safety.

                  3.    Public Interest and the Balance of the Equities

        In evaluating public interest, “courts ‘must balance the competing claims of injury and

must consider the effect on each party of the granting or withholding of the requested relief,’ as

well as ‘the public consequences in employing the extraordinary remedy of injunction.’” New

York v. United States Dep't of Educ., 477 F. Supp. 3d 279, 305 (S.D.N.Y. 2020) (quoting Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)). Plaintiff’s own memorandum of law

concedes that an injunction permitting Plaintiff to paint its own mural could have negative

effects. Plaintiff states,

        allowing Plaintiff to paint its mural would likely lead to a deluge of other
        individuals and organizations painting messages of their own, ultimately flooding
        NYC streets with distracting artwork that may pose safety risks to the public. If
        this were to occur, the City would be forced to close numerous roads allowing the
        murals to be painted (and to dry), which would interrupt traffic flow and divert the
        attention of policy and NYC DOT personnel from their ongoing responsibilities.
        The spectacle of painting large murals would draw large numbers of crowds and
        participa[nts], thereby increasing the risk of COVID-19 transmission. Moreover,
        after the murals are completed and the roads re-open, the large, colorful murals
        would distract drivers, endangering the lives of those in their vehicles, other
        vehicles, and pedestrians alike.

The Complaint also alleges that an article in Forbes magazine states,

        When drivers proceed along a street, they are at times provided visual cues via
        painted asphalt surfaces that showcase where the median is, where crosswalks are,
        and generally is indicative of the curbs and other key roadway features. The colors
        of yellow and of white are particularly reserved for these purposes and drivers are
        accustomed to noting where those painted lines and areas are . . . A driver might
        mistakenly interpret a portion of the artistic rendering to be a driving guidance
        directive and therefore drive improperly, either illegally driving or potentially
        driving in a means that could endanger themselves and other nearby drivers,


                                                     18
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 19 of 21




       perhaps also jeopardizing pedestrians. Or, a driver might become distracted by the
       artistic presentation and thus fail to realize that a car ahead of them is braking
       suddenly, or that a pedestrian is jaywalking in front of the car. As such, the driver
       might plow into another vehicle or ram into a pedestrian as a result of being
       focused on the art and bereft of attention to the driving situation. Another
       possibility is that the painted art has overlapped, obscured, or confounded the
       intended painted traffic control surfaces.

Plaintiff’s descriptions of possible ill effects are enough to find that an injunction permitting

Plaintiff to paint a street mural is not in the public interest. See, e.g., Mogul Media, Inc. v. City

of New York, No. 16 Civ. 9794, 2017 WL 6594223, at *6 (S.D.N.Y. Dec. 22, 2017), aff'd, 744 F.

App'x 739 (2d Cir. 2018) (recognizing New York City’s interest in “traffic safety”); Clear

Channel Outdoor, Inc. v. City of New York, 608 F. Supp. 2d 477, 947 (S.D.N.Y. 2009), aff'd, 594

F.3d 94 (2d Cir. 2010) (same).

       Plaintiff has also proposed, as an alternative to permitting Plaintiff’s mural, that the Court

grant a preliminary injunction enjoining Defendants from painting or maintaining any mural on

city streets. However, as noted above, Plaintiff lacks standing to pursue this relief as it would

not redress Plaintiff’s alleged harm. Specifically, an injunction prohibiting all murals would not

remedy the denial of Plaintiff’s request to paint a mural stating, “Engaging, Inspiring and

Empowering Women to Make a Difference!” Even if such an injunction would remedy

Plaintiff’s alleged harm, it is not in the public interest. Interference with the government’s

ability to paint or preserve any mural on New York City streets could pose serious, potentially

unwarranted limitations on the government’s ability to communicate with the public. This

factor, in combination with the low likelihood of success on the merits, weighs against Plaintiff’s

motion for a preliminary injunction. Accordingly, the motion is denied.




                                                      19
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 20 of 21




IV.     MOTION TO DISMISS

        A.      Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the [complaint] pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). It is not enough for a complaint to allege facts

that are consistent with liability; the complaint must “nudge [] claims across the line from

conceivable to plausible.” Twombly, 550 U.S. at 570.

        The court accepts as true all well-pleaded factual allegations and draws all reasonable

inferences in favor of the non-moving party, Montero v. City of Yonkers, New York, 890 F.3d

386, 391 (2d Cir. 2018), but gives “no effect to legal conclusions,” Stadnick v. Vivint Solar, Inc.,

861 F.3d 31, 35 (2d Cir. 2017) (quoting Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d

Cir. 2010)). In addition, in considering a 12(b)(6) motion, a court may consider “matters of

which judicial notice may be taken.” Hu v. City of New York, 927 F.3d 81, 88 (2d Cir. 2019)

(internal citation and quotation marks omitted). A plaintiff at the preliminary injunction stage

has a “heavier burden” than a plaintiff “bears in pleading the plausible claim necessary to avoid

dismissal.” New Hope Family Servs., Inc., 966 F.3d at 165.

        B.      Discussion

        Although a plaintiff must make a stronger showing of success on the merits to obtain a

preliminary injunction than to survive a motion to dismiss, id., in this case, the merits of the First

Amendment claim fail as a matter of law, and not based on the plausibility of any factual



                                                      20
        Case 1:20-cv-05746-LGS Document 48 Filed 02/18/21 Page 21 of 21




allegations. Even construed in the light most favorable to Plaintiff, the Complaint, for the

reasons stated above, does not support a finding that the Murals constitute private -- rather than

government -- speech. As a result, the Complaint does not support the application of a strict

scrutiny analysis to Defendants’ denial of Plaintiff’s second request to paint a mural and further,

does not successfully plead that Defendants violated Plaintiff’s rights under the First

Amendment. Accordingly, Defendants’ motion to dismiss is granted.


V.     CONCLUSION

       For the reasons stated above, Plaintiff’s motion for temporary injunctive relief is denied

and Defendants’ motion to dismiss is granted. The Clerk of Court is respectfully directed to

close the case.




Dated: February 18, 2021
       New York, New York




                                                    21
